COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Coleman and Elder
Argued at Salem, Virginia


JAMES MICHAEL SELLICK
                                        MEMORANDUM OPINION * BY
v.       Record No. 2702-97-3     CHIEF JUDGE JOHANNA L. FITZPATRICK
                                           DECEMBER 8, 1998
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF THE CITY OF LYNCHBURG
                      Mosby G. Perrow, III, Judge
             Amanda E. Shaw (Clinton R. Shaw, Jr.; Office
             of the Public Defender, on brief), for
             appellant.

             Eugene Murphy, Assistant Attorney General
             (Mark L. Earley, Attorney General, on brief),
             for appellee.




     James Michael Sellick (appellant) was convicted in a bench

trial of possession of cocaine in violation of Code § 18.2-250.

On appeal he contends that:     (1) the trial court erred in denying

his motion to suppress evidence, and (2) the evidence was

insufficient to convict him of possession of cocaine.       Finding no

error, we affirm.

                                  I.

     Under familiar principles of appellate review, we examine

the evidence in the light most favorable to the Commonwealth,

granting to it all reasonable inferences fairly deducible

therefrom.     See Juares v. Commonwealth, 26 Va. App. 154, 156, 493

     *
      Pursuant to Code § 17.1-413, recodifying Code § 17-116.010,
this opinion is not designated for publication.
S.E.2d 677, 678 (1997).   So viewed, the evidence established that

on December 11, 1996, Officer R.A. Cook (Cook) was on patrol in

the City of Lynchburg.    At approximately 12:30 a.m., Cook

observed a car stopped in the travel lane of 15th Street.     A man

was leaning into the passenger side of the car.   There were no

other cars on 15th Street at that time; however, there had been

"heavy traffic" that night.

     Cook circled the block, which took approximately fifteen to

twenty seconds.   When he returned, the car remained in the same

position.   As Cook approached the car from behind, the pedestrian

stood up and the car drove down the street.   Cook followed the

car for approximately three blocks at which time he stopped it

for a violation of Code § 46.2-888. 1
     1
      Code § 46.2-888 provides:

                 No person shall stop a vehicle in such
            manner as to impede or render dangerous the
            use of the highway by others, except in the
            case of an emergency, an accident, or a
            mechanical breakdown. In the event of such
            an emergency, accident, or breakdown, the
            emergency flashing lights of such vehicle
            shall be turned on if the vehicle is equipped
            with such lights and such lights are in
            working order. If the driver is capable of
            doing so and the vehicle is movable, the
            driver may move the vehicle only so far as is
            necessary to prevent obstructing the regular
            flow of traffic; provided, however, that the
            movement of the vehicle to prevent the
            obstruction of traffic shall not relieve the
            law-enforcement officer of his duty pursuant
            to § 46.2-373. A report of the vehicle's
            location shall be made to the nearest
            law-enforcement officer as soon as
            practicable, and the vehicle shall be moved
            from the roadway to the shoulder as soon as


                                - 2 -
     The driver of the car identified himself as "Mr. Tabor" and

he consented to a search of the car.    Tabor, appellant, and a

third occupant were asked to step out of the vehicle.   Officer

D.M. Bernaldo (Bernaldo), who was assisting Cook, asked appellant

for permission to search him for weapons.   Appellant consented.

     During the pat-down search, Bernaldo felt a small "device"

in appellant's pocket.   By its size and shape, Bernaldo

recognized the device as a pipe of the type used to smoke drugs

and removed it from appellant's pocket.   Appellant admitted to

having smoked marijuana in the pipe two days earlier.   An

analysis of the pipe's contents showed it contained both cocaine

and marijuana residue.
                                 II.

     Appellant first argues that Cook did not have a reasonable

articulable suspicion to justify the stop of Tabor's car.    He

contends that there was no violation of Code § 46.2-888 because

there was no other traffic on the road at the time of the stop.

     "`[W]hen the police stop a motor vehicle and detain an

occupant, this constitutes a seizure of the person for Fourth

Amendment purposes.'"    Logan v. Commonwealth, 19 Va. App. 437,

441, 452 S.E.2d 364, 367 (1994) (quoting Zimmerman v.


          possible and removed from the shoulder
          without unnecessary delay. If the vehicle is
          not promptly removed, such removal may be
          ordered by a law-enforcement officer at the
          expense of the owner if the disabled vehicle
          creates a traffic hazard.




                                - 3 -
Commonwealth, 234 Va. 609, 611, 363 S.E.2d 708, 709 (1988)).         "A

police officer may conduct an investigatory stop of a vehicle

when he or she has an `articulable and reasonable suspicion that

. . . either the vehicle or an occupant is otherwise subject to

seizure for violation of law.'"      Commonwealth v. Thomas, 23 Va.

App. 598, 610, 478 S.E.2d 715, 721 (1996) (quoting Delaware v.

Prouse, 440 U.S. 648, 663 (1979)). "Reasonable suspicion" is more

than a "mere hunch" but less than "proof of wrongdoing by a

preponderance of the evidence."      Id. at 610-11, 478 S.E.2d at 721

(citing United States v. Sokolow, 490 U.S. 1, 7 (1989)).

     In the instant case, the evidence was undisputed that Cook

observed Tabor's vehicle stopped in the travel lane of a city

street, a possible violation of Code § 46.2-888 unless one of the

enumerated statutory exceptions applied.      Appellant's argument

that there must be an actual impediment to existing traffic to

justify the officer's investigative stop is without merit.      The

statutory language prohibits stopping in a manner that creates a
                       2
dangerous situation.       A defendant's stopping in a traffic lane

need not cause actual harm to another person or property for Code

     2
      The trial court so found:

          And the idea is so if traffic comes along you
          don't render the roadway dangerous or impede
          the progress. So when he's stopped in the
          middle of the travel portion of the highway
          for the period of time described, he's
          stopped so as to impede. Now, whether or not
          the officer ticketed him or not, he could
          pull him over and talk to him about that.




                                  - 4 -
§ 46.2-888 to apply.   See Lawrence v. Commonwealth, 20 Va. App.

653, 657, 460 S.E.2d 259, 261 (1995) (noting that the defendant's

driving behavior is not required to harm another person for the

habitual offender provisions of the Code to apply).    Thus, the

officer had a reasonable suspicion upon which to make the initial

stop of the vehicle, and the trial court did not err in denying

appellant's suppression motion.

                               III.
     Appellant next argues that the Commonwealth's evidence

failed to prove that he knew about the presence and character of

the cocaine residue in the pipe.   He contends that his statement

to Officer Bernaldo that he smoked marijuana two days prior to

the seizure of the pipe excludes the possibility that he was

aware of the presence of the cocaine found in the pipe.    We

disagree.

     "In order to convict a person of illegal possession of an

illicit drug, the Commonwealth must prove beyond a reasonable

doubt that the accused was aware of the presence and character of

the drug and that the accused consciously possessed it."     Walton

v. Commonwealth, 255 Va. 422, 426, 497 S.E.2d 869, 871 (1998).

"Proof of possession of contraband, by itself, gives rise to the

inference that the defendant knew its character."     Hamilton v.

Commonwealth, 16 Va. App. 751, 754, 433 S.E.2d 27, 29 (1993).

     In the instant case, appellant had actual possession of the

pipe containing the cocaine residue.   He admitted ownership of



                               - 5 -
the pipe and that he had used it to smoke illegal drugs two days

earlier.   The trial court could conclude from his admission that

he owned the pipe and had used it to smoke marijuana, that he had

also used it to smoke cocaine, and that the cocaine residue in

the pipe was his.   The trial court was not required to believe

appellant's self-serving statement that the only drug he was

aware of in the pipe was marijuana.    See Marable v. Commonwealth,

27 Va. App. 505, 509-10, 500 S.E.2d 233, 235 (1998) ("In its role

of judging witness credibility, the fact finder is entitled to

disbelieve the self-serving testimony of the accused and to

conclude that the accused is lying to conceal his guilt.").
     For the foregoing reasons, we affirm.

                                                         Affirmed.




                               - 6 -